350 U.S. 5 (1955)
MISSISSIPPI
v.
LOUISIANA.
No. 11, Original.
Supreme Court of United States.
Argued October 11, 1955.
Decree entered October 17, 1955.
D. K. McKamy served as Special Master by appointment of the Court, 346 U.S. 862.
Gerard H. Brandon and James D. Thomas, Special Assistant Attorneys General, argued the cause for the State of Mississippi, plaintiff. With them on the brief were J. P. Coleman, Attorney General, and Clarence Clifton and Charles Kohlmeyer, Associate Attorneys.
Ashton L. Stewart, Special Assistant Attorney General, argued the cause for the State of Louisiana, defendant. With him on the brief were Fred S. LeBlanc, Attorney General, John L. Madden, Assistant Attorney General, and Edgar H. Lancaster, Jr. and Lane Fuller, Special Assistant Attorneys General.
Argued October 11, 1955, on exceptions to the Report of the Special Master.

DECREE.
This cause having been submitted upon the pleadings, evidence and exhibits after arguments by counsel upon the exceptions of the State of Louisiana to the Report of the Special Master, the Court, having duly considered the same and being fully advised in the premises, now enters the following order:
The exceptions to the Report of the Special Master are overruled. The Report of the Special Master is adopted and his proposed decree is approved and
It is Ordered, Adjudged and Decreed that the true boundaries between the States of Mississippi and Louisiana at the places involved in this case be and they hereby are found and concluded to be as follows:
*6 Description by geodetic positions (North American Datum) of the line that forms the Mississippi-Louisiana state boundary between Latitude 32 15′ and 32 09′ and Longitude 90 58′ to 91 07′, that is, in the area commonly known as Reed-Bedford, Oak Bend, Diamond Island and Diamond Point.
Beginning at a point where the live thalweg of the Mississippi River crosses the line 32 15′ North Latitude;
Thence Southward along the live thalweg of the Mississippi River to a point where the live thalweg crosses the line that runs South 60 East from the point that is at Lat. 32 11 34Long. 90 59 47.
Thence leaving the thalweg of the Mississippi River and running North 60 West to the point being at Lat. 32 11 34Long. 90 59 47;
Thence running Westward along the dead thalweg of the abandoned channel of the Mississippi River (lower Oak Bend) to a point that is at Lat. 32 11 29Long. 91 00 (S-5, Smith Exhibit 5).
Thence leaving the dead thalweg of the abandoned channel of lower Oak Bend and running Northward (along the Suter line, Smith Exhibit 5) to a point that is at Lat. 32 11 46Long. 91 00 09 (S-4, Smith Exhibit 5);
Thence Northward to a point that is at Lat. 32 11 51Long. 91 00 11 (S-3, Smith Exhibit 5);
Thence Northward to a point that is at Lat. 32 12 44Long. 91 00 20 (S-2, Smith Exhibit 5);
Thence Northward to a point that is at Lat. 32 13 09Long. 91 00 14 (S-1, Smith Exhibit 5);
Thence Northward to a point that is at Lat. 32 13 21Long. 91 00 10 (S, Smith Exhibit 5).
Thence running Westward along the dead thalweg of the abandoned channel of the Mississippi River that loops around the Northern side of Diamond Island (Diamond Island Towhead) to a point that is at Lat. 32 13 22 Long. 91 00 13;
*7 Thence Westward to a point that is at Lat. 32 13 26Long. 91 00 22;
Thence Westward to a point that is at Lat. 32 13 31Long. 91 00 30;
Thence Westward to a point that is at Lat. 32 13 36Long. 91 00 37;
Thence Westward to a point that is at Lat. 32 13 44Long. 91 00 47;
Thence Westward to a point that is at Lat. 32 13 49Long. 91 00 53;
Thence Westward to a point that is at Lat. 32 13 55Long. 91 01;
Thence Westward to a point that is at Lat. 32 14 Long. 91 01 05;
Thence Westward to a point that is at Lat. 32 14 09Long. 91 01 15;
Thence Westward to a point that is at Lat. 32 14 17Long. 91 01 29;
Thence Westward to a point that is at Lat. 32 14 23Long. 91 01 43;
Thence Westward to a point that is at Lat. 32 14 29Long. 91 02;
Thence Westward to a point that is at Lat. 32 14 32Long. 91 02 16;
Thence Southward to a point that is at Lat. 32 14 31Long. 91 02 33;
Thence Southward to a point that is at Lat. 32 14 26Long. 91 02 48;
Thence Southward to a point that is at Lat. 32 14 16Long. 91 03;
Thence Southward to a point that is at Lat. 32 14 00Long. 91 03 06;
Thence Southward to a point that is at Lat. 32 13 54Long. 91 03 08 ("C" Smith Exhibit 5).
Thence running Southward (along Smith line "C" Exhibit 5) to the point that is Lat. 32 13 41Long. 91 03 10 (C-1 Smith Exhibit 5);
*8 Thence Southward to the point that is at Lat. 32 13 31Long. 91 03 16 (C-2 Smith Exhibit 5);
Thence Southward to the point that is at Lat. 32 13 07Long. 91 03 40 (C-3 Smith Exhibit 5).
Thence running Westwardly along the dead thalweg of the abandoned channel of the Mississippi River (lower Oak Bend) to the point that is at Lat. 32 13 23Long. 91 04;
Thence Westwardly to a point, Lat. 32 13 37Long. 91 04 30;
Thence Westwardly to a point, Lat. 32 13 35Long. 91 05;
Thence Westwardly to a point, Lat. 32 13 26Long. 91 05 30;
Thence Westwardly to a point, Lat. 32 13 04Long. 91 06;
Thence Westwardly to a point, Lat. 32 12 30Long. 91 06 28;
Thence Westwardly to a point at the head of Palmyra Lake and Kellogg Lake (where the Northern and Western boundary of Diamond Point ends and which is point of beginning of the Southern boundary of Diamond Point), Lat. 32 12 24Long. 91 06 44;
Thence Westwardly along the thalweg of Palmyra Lake to a point, Lat. 32 12 26Long. 91 07.
That portion of the Southern boundary of Diamond Point that also forms the Mississippi-Louisiana state boundary is described as follows:
Beginning at the thalweg of the Mississippi River at the lower end of Diamond Point Cut-off at a point, being at Lat. 32 09 46Long. 91 00 (Smith Exhibit 5);
Thence Westwardly along the dead thalweg of the abandoned channel of the Mississippi River and so-called Kellogg Lake to a point, Lat. 32 09 43Long. 91 00 30;
Thence Westwardly to a point, Lat. 32 09 40Long. 91 01;
*9 Thence Westwardly to a point, Lat. 32 09 45Long. 91 01 30;
Thence Westwardly to a point, Lat. 32 10Long. 91 01 52;
Thence Westwardly to a point, Lat. 32 10 07Long. 91 02;
Thence Westwardly to a point, Lat. 32 10 27Long. 91 02 29;
Thence Westwardly to a point, Lat. 32 10 41Long. 91 03;
Thence Westwardly to a point, Lat. 32 10 50Long. 91 03 30;
The following portion of this description is inserted here to complete the Southern boundary of Diamond Point and to join the two portions of the Mississippi-Louisiana state boundary:
Thence continuing Westwardly along the dead thalweg in the abandoned channel of the Mississippi River and so-called Kellogg Lake to a point, Lat. 32 10 54Long. 91 04;
Thence Westwardly to a point, Lat. 32 11Long. 91 04 18;
Thence Westwardly to a point, Lat. 32 11 03Long. 91 04 30;
Thence Westwardly to a point, Lat. 32 11 11Long. 91 05;
Thence Westwardly to a point, Lat. 32 11 25Long. 91 05 30;
Thence Westwardly to a point, Lat. 32 11 44Long. 91 06;
Thence Westwardly to a point, Lat. 32 12Long. 91 06 10;
Thence Westwardly to a point, Lat. 32 12 07Long. 91 06 15;
Thence Westwardly to a point, Lat. 32 12 20Long. 91 06 30;
*10 Thence Westwardly to a point, Lat. 32 12 24Long. 91 06 44 (being the point at the head of Palmyra Lake and Kellogg Lake where the Northern and Western boundary of Diamond Point ends and joins with the Southern boundary of Diamond Point).
The costs of this suit are equally divided between the two States, plaintiff and defendant.